DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.

Specifically, the prior art fails to disclose A work machine comprising: a frame comprising: a first portion; and a second portion comprising a front bumper and configured to pivot with respect to the first portion for steering the work machine:
a first sensor assembly positioned on the work machine and configured to sense data for detection of obstacles within a first area around the work machine; and
an ultrasonic sensor positioned on the front bumper of the second portion and configured to sense data for detection of obstacles within a second area around the work machine, the second area outside the first area when the second portion is in an articulated position with respect to the first portion.

The closest prior art is considered to be:
Stanhope (US 2019/0014723) which discloses a work vehicle having first and second portions wherein one of the portions is an articulating member of the work vehicle.  First and seconds portions have vision sensors mounted thereto (fig 1 element 104, fig 2 elements 104B, para 0034 describing both 104A and 104B being used together) described as being ultrasound, lidar, camera, radar (para 0033) wherein the sensors (104A and 104B) are disclosed as being operable to monitor an environment around the vehicle while the articulating member is being deployed (para 0034).  
Therefore Stanhope does not specifically disclose “an ultrasonic sensor positioned on the front bumper of the second portion and configured to sense data for detection of obstacles within a second area around the work machine, the second area outside the first area when the second portion is in an articulated position with respect to the first portion.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648